DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:
Regarding claim 1, the limitation “a pressure support device (4)” in line 3 should read “a pressure support device”, to be consistent with the rest of the claim set in not including reference characters.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 2 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “wherein the processing unit is a portion of another device separate from the processing unit” renders the claim indefinite. It is unclear how the processing unit can be separate from itself as a portion of another device. It appears Applicant intends to claim the processing unit as separate from the auxiliary device and the pressure support device (see Paragraph 41 of Applicant’s Specification), rather than the processing unit being separate from itself. Furthermore, the limitations of claims 2 and 4 specify the processing unit to be a portion of the pressure support device and the auxiliary devices, respectively. As such, it appears that Applicant intends for claim 3 to specify the processing unit to be separate from both the auxiliary devices and the pressure support device. For examination purposes the claim limitation will be interpreted as the processing unit being separate from the pressure support device and the auxiliary device(s).
Regarding claim 12, claim 12 recites the limitation "the correlation with the supplemental data obtained during the second portion of the sleep period" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim. A correlation of SDB events during the first portion of the sleep period from the obtained data is claimed earlier, but no definition of a correlation during the second portion of the a correlation with the supplemental data…” or similar phrasing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bao (U.S Publication No. 2016/0193437 A1) in view of Scarberry (WO 2017/122138 A1) in view of Berthon-Jones (U.S Patent No. 6,367,474 B1).
Regarding claim 1, Bao discloses a system for obtaining and providing enhanced PAP metrics of a sleep period of a patient (Paragraph 0137, based on the sensed parameters indicative of an apnea episode, the CPAP pressure or flow settings are automatically adjusted based on said sensed parameters), the system comprising: 
a pressure support device for use in providing a flow of breathing gas to the patient (CPAP 200 and blower 202, see Fig. 2 and Paragraph 0124, the CPAP delivers flow to the patient); 

a number of auxiliary devices in wireless communication with the processing unit (mobile computing device 205 and sensor(s) 250 and sensor module(s) 312, see Fig. 3 and 7; see in particular Paragraph 0143, accelerometer sensors or image/camera sensors or sound sensors may be external from both the CPAP and the mobile computing device and communicate through wireless means to manage the applied CPAP therapy parameters), each auxiliary device of the number of auxiliary devices being structured to detect and collect sleep-related data of the patient (see Paragraph 0137-0139, an accelerometer/visual sensor/sound sensor may monitor patient motion or noise to determine a possible obstructive sleep apnea event, which the mobile computing device may use to adjust CPAP operational parameters; again see Paragraph 0143, where the sensors that module therapy may be separate and external from the mobile computing device 205 and communicate wirelessly).
wherein the processing unit is programmed to: 
receive supplemental data obtained by the number of auxiliary devices (see Paragraphs 0137-0139, the mobile computing device may receive the supplemental motion or noise data from the auxiliary external sensors to determine CPAP parameter changes; also see Paragraph 0143); and 
determine the enhanced PAP metrics of the sleep period of the patient utilizing the supplemental data (see Paragraphs 0137-0139, the mobile computing device can determine a modulation to a treatment parameter or setting of the CPAP 200).
Bao is silent regarding wherein the supplemental data is obtained while the pressure support device is not providing the flow of breathing gas to the patient.
However, Scarberry teaches a PAP with auxiliary devices wherein a processor receives supplemental data from auxiliary devices (see Paragraph 29, the sleep quality sensor(s) 14 provide sensor information to the processor through sensor information component 28; also see Paragraph 18, where visual motion detection, accelerometers, other motion detectors provide supplemental sleep data) when the pressure support device is not providing flow to the patient (see Paragraph 34 and Fig. 3, sleep quality data is obtained prior to the treatment of the patient with airway treatment from CPAP, when flow is not provided).

Bao is silent regarding receiving data obtained by a number of sensors of the pressure support device during operation of the pressure support device in providing the flow of breathing gas to the patient and determining enhanced PAP metrics of the sleep period utilizing the data.
However, Berthon-Jones teaches receiving data obtained by a number of sensors of the pressure support device during operation of the pressure support device in providing the flow of breathing gas to the patient (Abstract and Col. 2 lines 40-57, a flow sensor of the flow generator receives patient flow data during applied treatment pressure to determine an apnea) and determining enhanced PAP metrics of the sleep period utilizing the data (Col. 2 lines 48-56, in response to the apnea, the parameters of the flow generator are increased based on how low the detected patient flow is).
Furthermore, Scarberry also teaches the inclusion of respiratory sensors to determine an apnea-hypopnea index of the patient for evaluation of sleep (Paragraph 19).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to have modified the device of Bao to have included a sensor in the pressure support device to provide data during operation of the pressure support device to determine enhanced PAP metrics, such as that taught by Berthon-Jones, in order to adjust the delivered CPAP pressure automatically to resolve apneas during sleep (see Col. 2 line 58 - Col. 3 line 11) and to reduce pressure when apnea is resolved (Col. 3 line 5-11).
Regarding claim 2, the modified device of Bao discloses the device of claim 1.
	Bao is silent regarding wherein the processing unit is a portion of the pressure support device.
	However, Bao also teaches the inclusion of a processor unit within the pressure support device to control the blower and the flow characteristics (controller 203, see Fig. 2; also see Paragraph 0125, where the controller preferably includes a microprocessor) and further where the sensor modules may 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bao to include the processing unit as a portion of the pressure support device, such as that already taught by Bao, since the pressure support device may communicate independently with the auxiliary devices (see Fig. 6 and Paragraph 0144) and since the microprocessor may control and adjust it’s own operational characteristics (see Paragraph 0144 and 0127).
Regarding claim 3, the modified device of Bao discloses the device of claim 1.
Bao is silent regarding wherein the processing unit is a portion of another device separate from the pressure support device and the auxiliary devices 
However, Bao teaches the inclusion of an external processing unit that receives sensor data and is a portion of another device separate from the pressure support device and the auxiliary devices (see Paragraph 0183, a physician using a separate computing device capable of communicating with the mobile computing device and the CPAP may receive the information obtained and the physician may adjust the CPAP operation parameters; also see Paragraph 0145 and 0149, where sensor data is sent to a clinician to analyze and CPAP parameters are adjusted accordingly through wireless means).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bao to include the processing unit in another device separate from the pressure support device and the auxiliary devices, in order to allow for receipt of the sensor data by a physician or clinician system, and to analyze and provide CPAP parameter adjustment based on the data received (see Paragraphs 0183, 0145 and 0149).
Regarding claim 4, the modified device of Bao discloses the device of claim 1.
Bao further discloses wherein the processing unit is a portion of one of the number of auxiliary devices (see Fig. 2, processor 240 is a portion of the mobile computing device 205; It is noted that the 
Regarding claim 5, the modified device of Bao discloses the device of claim 1.
Bao further discloses wherein the number of auxiliary devices comprises one or more of. a smart watch (see Paragraph 0099-0100 and Fig. 1, mobile computing device may be a computerized wristwatch or ‘smart watch’), a smart phone (Paragraph 0099-0100, the mobile computing device may be a cellular phone or ‘smart phone’).
Regarding claim 6, the modified device of Bao discloses the device of claim 1.
Bao further discloses wherein the processing unit is further programmed to communicate the enhanced PAP metrics of the sleep period to another device (see Paragraph 0149, the data from the CPAP apparatus may be transmitted to communicate with an external computing device owned by a clinician, to include sensor data and therapy efficacy data; Since the clinician adjusts the parameters based on the received data, it can be seen that therapy efficacy data includes the operational parameters of the CPAP treatment).
Regarding claim 8, the modified device of Bao discloses the device of claim 1.
Bao further discloses wherein the processing unit is further programmed to utilize the enhanced PAP metrics to determine and implement adjustments to the treatment provided to the patient by the pressure support device (see Paragraph 0137-0139, the mobile computing device may use detected noises, motions, accelerations to determine a suspected apnea event, to which pressure modulation may occur during applied CPAP therapy).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bao (U.S Publication No. 2016/0193437 A1) in view of Scarberry (WO 2017/122138 A1) in view of Berthon-Jones (U.S Patent No. 6,367,474 B1), as applied to claim 1, in further view of Chung (U.S Patent No. 10,055,549 B2).
Bao further discloses wherein the number of auxiliary devices comprises at least three devices (see Paragraph 0137-0139, the auxiliary devices may include an accelerometer 258, visual sensor 260 and sound sensor 262, which all may monitor the patient to determine an apnea).

However, Chung teaches wherein a processing unit is further programmed exclude data from one auxiliary device of the number of auxiliary devices which does not correspond to data from the other auxiliary device of the number of auxiliary devices (see Col. 12 lines 20-33 and Col. 35 lines 12-18, disagreement or discordance between sensors can suggest hardware failure and may alter the sensing or processing parameters to determine the source of discordance; also see Col. 26 lines 42-47, sudden changes or discordance between other sensors may cause the resulting measure not to be used in the monitoring model).
Bao and Chung are both concerned with wireless monitoring of patients for emergent conditions such as apnea (see Abstract of Chung) through use of multiple independent sensors. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bao to have included excluding data from one auxiliary device when it does not correspond to data from the other devices, such as that taught by Chung, in order to eliminate discordance or faulty measures from being used in monitoring the patient (Col. 26 lines 42-47).
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bao (U.S Publication No. 2016/0193437 A1), in view of Berthon-Jones (U.S Patent No. 6,367,474 B1).
Regarding claim 9, Bao discloses a method for providing enhanced PAP metrics of a sleep period of a patient, the sleep period having a first portion during which the patient receives treatment from a pressure support device (see Paragraph 0137-0139, a CPAP device may apply pressure therapy to the patient to resolve apneas) and a second portion in which the patient does not receive treatment from the pressure support device (Examiner is reading sleep period as a period of time over which the sleep data is monitored and analyzed to improve CPAP therapy; see Paragraph 0137 and 0157, a CPAP therapy is applied and may be modulated to resolve apneas, after conclusion of the CPAP session the patient gives feedback on the sleep to allow further adjustment of subsequent CPAP therapy the next night), the method comprising: receiving supplemental data obtained during the second portion of the sleep period by a number of auxiliary devices (see Paragraph 0157, a questionnaire is posed with an auxiliary mobile 
Bao is silent regarding receiving data obtained during the first portion of the sleep period by a number of sensors of the pressure support device and determining enhanced PAP metrics of the patient's entire sleep period utilizing the data.
However, Berthon-Jones teaches a sleep period having a first portion during which the patient receives treatment from a pressure support device (see Abstract and Col. 2 lines 48-56) and receiving data obtained during the first portion of the sleep period by a number of sensors of the pressure support device (Abstract and Col. 2 lines 40-57, a flow sensor of the flow generator receives patient flow data during applied treatment pressure to determine an apnea) and determining enhanced PAP metrics of the sleep period utilizing the data (Col. 2 lines 48-56, in response to the apnea, the parameters of the flow generator are increased based on how low the detected patient flow is).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to have modified the device of Bao to have included a sensor in the pressure support device to provide data during a first portion of a patients sleep period, such as that taught by Berthon-Jones, in order to adjust the delivered CPAP pressure automatically to resolve apneas during sleep (see Col. 2 line 58 - Col. 3 line 11) and to reduce pressure when apnea is resolved (Col. 3 line 5-11).
Regarding claim 10, the modified device of Bao discloses the device of claim 9.
Bao further discloses communicating the enhanced PAP metrics (see Paragraph 0149, the CPAP, mobile computing device or sensors may communicate the therapy and sensor data to a clinician, to which the clinician may analyze and adjust the operational parameters; also see Paragraph 0147, adjustments to the CPAP operation based on the questionnaire may be communicated to the patient to allow them to make changes).
Regarding claim 11, the modified device of Bao discloses the device of claim 9.

Regarding claim 12, Bao discloses a method for providing enhanced PAP metrics of a sleep period of a patient, the sleep period having a first portion during which the patient receives treatment from a pressure support device (see Paragraph 0137-0139, a CPAP device may apply pressure therapy to the patient to resolve apneas) and a second portion in which the patient does not receive treatment from the pressure support device (Examiner is reading sleep period as a period of time over which the sleep data is monitored and analyzed to improve CPAP therapy; see Paragraph 0137 and 0157, a CPAP therapy is applied and may be modulated to resolve apneas, after conclusion of the CPAP session the patient gives feedback on the sleep to allow further adjustment of subsequent CPAP therapy the next night), the method comprising: receiving data obtained during the first portion of the sleep period by a number of sensors of the pressure support device; receiving supplemental data obtained during first portion of the sleep period by a number of auxiliary devices (see Paragraph 0137-0139, auxiliary sensors such as accelerometers, motion detectors, sound sensors may determine if a potential apnea is occurring, such sensing may be done during CPAP therapy administration); determining the occurrence of one or more SDB events during the first portion of the sleep period from one or both of the data and the supplemental data (see Paragraph 0137-0139); receiving supplemental data obtained during second portion of the sleep period by a number of auxiliary devices (see Paragraph 0157, a questionnaire is posed with an auxiliary mobile computing device 205 following CPAP treatment to refine CPAP parameters for the next portion of the sleep period; It is noted that the mobile computing device is one of a number of auxiliary devices of the system).
	Bao is silent regarding receiving data obtained during the first portion of the sleep period by a number of sensors of the pressure support device
However, Berthon-Jones teaches receiving data obtained during the first portion of the sleep period by a number of sensors of the pressure support device (Abstract and Col. 2 lines 40-57, a flow sensor of the flow generator receives patient flow data during applied treatment pressure to determine an 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to have modified the device of Bao to have included a sensor in the pressure support device to provide data during a first portion of a patients sleep period, such as that taught by Berthon-Jones, in order to adjust the delivered CPAP pressure automatically to resolve apneas during sleep (see Col. 2 line 58 - Col. 3 line 11) and to reduce pressure when apnea is resolved (Col. 3 line 5-11).
	Bao is silent regarding identifying a correlation between the SDB events detected by the number of sensors of the pressure support device and the number of auxiliary devices.
	However, the modified device of Bao teaches that SDB events can be detected by sensors of the pressure support devices (see Berthon-Jones Col. 2 lines 40-57) and the number of auxiliary devices (see Bao Paragraphs 0137-0139) and as such a correlation between SDB events detected by both CPAP sensor(s) and auxiliary device sensors exist, as an apnea detected by one is likely to be detected by the other and if both detect an apnea then an apnea is likely to have occurred. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bao to have included identifying a correlation between the SDB events detected from the CPAP sensors and the auxiliary devices, in order to provide CPAP adjustment based on detection from both the CPAP sensors and the auxiliary devices.
Bao further discloses determining enhanced PAP metrics of the patient's entire sleep period utilizing the data obtained during the first portion of the sleep period (see Paragraph 0137-0139, sensor data from the first portion is used to modify CPAP operation to resolve apnea; also see Berthon-Jones Col. 2 lines 40-57, as the CPAP respiratory sensor does the same).
Bao is silent regarding determining enhanced PAP metrics utilizing a correlation with the supplemental data obtained during the second portion of the sleep period.
However, Bao teaches a determination and modification of CPAP metrics based on supplemental data obtained during the second portion of the sleep period following the adjustment of the CPAP based 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bao to have included correlating the data used during the first portion to the supplemental data, in order to further refine the CPAP therapy applied.
Regarding claim 13, the modified device of Bao discloses the device of claim 12.
Bao further discloses communicating the enhanced PAP metrics (see Paragraph 0149, the CPAP, mobile computing device or sensors may communicate the therapy and sensor data to a clinician, to which the clinician may analyze and adjust the operational parameters; also see Paragraph 0147, adjustments to the CPAP operation based on the questionnaire may be communicated to the patient to allow them to make changes).
Regarding claim 14, the modified device of Bao discloses the device of claim 12.
Bao further discloses utilizing the enhanced PAP metrics to determine and implement adjustments to the treatment provided to the patient by the pressure support device (see Paragraph 0147, automatic adjustment to the CPAP operational parameters may be made; also see Paragraph 0149, 0183, a clinician may use the PAP metrics and the sensor data to adjust CPAP delivery).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S Patent No. 9,533,114 B1 - apnea resolution device with processing unit that excludes corrupted sensor data.
U.S Patent No. 8,523,758 B1 - CPAP device with environmental monitors and mattress sensors.
U.S Publication No. 2014/0088373 A1 - bedside sleep monitor which determines sleep state based on non-contact sensing.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS W GREIG/             Examiner, Art Unit 3785                                                                                                                                                                                           
/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785